

116 S1945 RS: Saudi Arabia False Emergencies Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 145116th CONGRESS1st SessionS. 1945IN THE SENATE OF THE UNITED STATESJune 24, 2019Mr. Menendez (for himself, Mr. Graham, Mr. Murphy, Mr. Paul, Mr. Leahy, Mr. Lee, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJuly 15, 2019Reported by Mr. Risch, without amendmentA BILLTo amend section 36 of the Arms Export Control Act (22 U.S.C. 2776) to preserve congressional
			 review and oversight of foreign arms sales, and for other purposes.
	
 1.Short titlesThis Act may be cited as the Saudi Arabia False Emergencies Act or the SAFE Act.
 2.Protection of congressional review and oversight of arms sales to Saudi Arabia and other countriesSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended by adding at the end the following:
			
 (j)Determination of an emergencyNotwithstanding any other provision of this Act related to a determination of an emergency to waive congressional review of proposed letters of offer, licenses, or approvals—
 (1)a determination pursuant to subsection (b)(1), (c)(2), (d)(2), section 3(d)(2), or any other provision of this Act that an emergency exists shall apply only to the North Atlantic Treaty Organization, any member country of the North Atlantic Treaty Organization, Australia, Japan, the Republic of Korea, Israel, and New Zealand;
 (2)the President— (A)shall submit a determination and detailed justification for each letter of offer, license, or approval subject to an emergency determination; and
 (B)shall include a specific and detailed description of how such waiver of the congressional review requirements directly responds to or addresses the circumstances of the emergency cited in the determination; and
 (3)the determination described in paragraph (2)(A) shall only be available for a certification for a letter of offer, license, or approval for defense articles or defense services—
 (A)that directly respond to or counter a physical security threat; and (B)75 percent of which will be delivered not later than 2 months after the date of such determination..July 15, 2019Reported without amendment